Citation Nr: 0701275	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  04-03 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right lower leg, currently 
evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for a right foot 
scar, status post fracture of the 4th metatarsal.

3.  Entitlement to service connection for a left lower 
extremity condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from October 1966 to June 
1970, and from March 1973 to February 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.

As essentially noted by the veteran's representative (VA Form 
646, dated in May 2004), the veteran's service medical 
records "that would have provided a detailed description of 
the wound and the procedures are not available for review."  
In particular, the Board notes that while the available 
service medical records do note the veteran's right foot 
combat injury, clinical records documenting the treatment of 
the right foot are not associated with the claims file.  
While not relevant in all increased rating claims, the Board 
notes that such records, and the details contained therein, 
are necessary to properly rate muscle injury cases such as 
the one on appeal.

On a VA Form 21-526 received in June 1970, the veteran 
indicated that he was treated for his right foot injury at 
U.S. Army Hospitals in Binh Thuy (October 1, 1969), Long Binh 
(October 4, 1969), and Cam Ranh Bay (October 6, 1969).  The 
Board finds that an attempt to obtain the veteran's clinical 
and treatment records associated with those facilities should 
be made.

As noted in a January 1991 rating decision, it appears that 
the veteran's service medical records from his second period 
of service are also not of record (with the exception of a 
few records provided by the veteran).

Finally, review of the record reveals that the veteran has 
not received proper Veterans Claims Assistance Act of 2000 
(VCAA) notice for the service connection claim at issue.  
While a November 2002 letter discussed increased rating 
claims, and the December 2003 statement of the case did 
contain some information concerning the VCAA, the Board notes 
that there is no letter of record pertaining to the lower 
left extremity service connection claim.

If development completed in connection with this remand so 
warrants, the RO should schedule the veteran for additional 
VA examinations.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Send the veteran a VCAA-compliant 
letter for the claim of service 
connection for a lower left extremity 
disorder.  The VCAA notice should inform 
the claimant of any information and 
evidence not of record (1) that is 
necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and 
that the claimant is expected to provide; 
and (4) must ask the claimant to provide 
any evidence in her possession that 
pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  See 38 U.S.CA. 
§ 5103(a); 38 C.F.R. §3.159(b).  The 
appellant should also be advised that a 
disability rating and effective date will 
be assigned in the event of award of the 
benefit sought, per Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should contact the custodian 
of the clinical and treatment records 
associated with the veteran's treatment 
for his right foot injury at U.S. Army 
Hospitals in Binh Thuy (October 1, 1969), 
Long Binh (October 4, 1969), and Cam Ranh 
Bay (October 6, 1969) and secure such 
records and associate them with the 
claims files.

3.  The RO should attempt to obtain the 
veteran's service medical records 
covering his second term of service 
(March 1973 to February 1990) and 
associate them with the claims file.

4.  The RO should review all additional 
records received, and if they suggest 
further development (for example, a VA 
examination), arrange for such 
development.

5.  The claims on appeal should again be 
adjudicated with consideration of any and 
all additional evidence.  If any benefit 
sought on appeal is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond, before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





